DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention relates” (see line 1) should not be present therein; and
 The abstract is currently too long, i.e., the abstract should be limited to 150 words or less. 
 Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
On page 8, line 1 and page 9, line 17, the specification indicates Figure 3 shows the hose is connected, however, Figure 3 shows the various element being disconnected; and 
On page 13, line 2, the term “Velcro” which is a trade name or a mark used in commerce, has been disclosed.  The term should be accompanied by the generic terminology (i.e., “hook and loop fastener”); furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In regard to claim 1:
Terms in parenthesis should not be present (see line 3);
On line 6, “a oral cavity” should be “an oral cavity”;
On lines 24-25, “the concentrate cleanser” should be “a concentrated cleanser” since, while a “concentrate cleanser feeder” has been defined (see lines 22-23), the concentrated cleanser itself as not been previously defined; and
On lines 26-27 (the last two lines), the limitation “is fed through another finger not connected to the cleaning brush” is unclear since it is unclear as to how the cleanser can be “fed through another finger”.  Further, since a first finger has not been recited, it is unclear as to how “another finger” can be recited.
In regard to claim 2:
On line 3, it appears that “the cleanser” should be “the cleaning solution” (see claim 1, line 3, as discussed above, verbiage in parenthesis should not be present therein);
On lines 4 and 5, it is not clear as to which element is “in a circular shape”; and
On lines 5 and 6, the recitation of “the circular coupled” is unclear in that the coupler 13 has not been clearly defined as being circular.
In regard to claim 3, it is unclear as to what structure the term “roly-poly toy shape” is intended to define.
In regard to claim 5, on line 3, it appears that “the cleanser” should be “the cleaning solution” (see claim 1, line 3, as discussed above, verbiage in parenthesis should not be present therein); and
As discussed above in the objections to the specification, the term “Velcro” should be replaced with generic language, such as “hook and loop fastener”.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 would be allowed upon the objections noted above being overcome.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Sirhan, Arraval and Redlick references are cited as being directed to the state of the art as teachings of fluid applicators having a finger cover for being worn on the finger of user during use wherein the fluid is dispensed through the finger cover.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
5/4/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754